Order entered October 5, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00498-CR

                       BRADRICK JERMAINE COLLINS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 5
                                   Dallas County, Texas
                          Trial Court Cause No. MA17-18552-F

                                            ORDER
       Before the Court are appellant’s October 3, 2018 second and third motions to supplement

the record. In his second motion, appellant requests to supplement the record with (1) exhibits to

his April 12, 2018 brief in support of his motion to arrest judgment; (2) exhibits in support of his

February 22, 2018 motion to suppress medical records; (3) his February 12, 2018 motion to

suppress evidence and request a hearing; and (4) his February 20, 2018 corrected motion to

suppress evidence and request a hearing.

       We GRANT IN PART appellant’s second motion to supplement the record. We

ORDER the Dallas County Clerk to file a supplemental record containing (1) any exhibits in the

Dallas County Clerk’s possession filed in connection with appellant’s April 12, 2018 brief in

support of his motion to arrest judgment and February 22, 2018 motion to suppress medical
records; and (2) his February 20, 2018 corrected motion to suppress evidence and request a

hearing including any exhibits. If the Dallas County Clerk does not have possession of exhibits

appellant alleges were filed in connection with his April 12, 2018 brief in support of his motion

to arrest judgment or his February 22, 2018 motion to suppress medical records, the Dallas

County Clerk shall include a letter in the supplemental clerk’s record verifying the exhibits are

not on file with the Dallas County Clerk.

       In his third motion, appellant alleges the clerk’s record does not contain copies of the

complaint and information.      Appellant’s third motion is DENIED.         The complaint and

information appear in the clerk’s record at pages 48 and 49.


                                                    /s/        LANA MYERS
                                                               JUSTICE